Rao, Judge:
The appeals for reappraisement listed on schedule “A,” attached to this decision and made a part hereof, have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, subject to the approval of the Court:
1. That on or about the date of exportation of the merchandise the subject of the appeals for reappraisement, enumerated on Schedule “A” hereto attached and made a part hereof, such or similar merchandise was not freely offered for sale for home consumption to all purchasers in the ordinary course of trade in the principal markets of Germany.
2. That on or about the date of exportation of the merchandise involved herein, such or similar merchandise was not freely offered for sale to all purchasers in the ordinary course of trade in the principal markets of Germany for exportation to the United States.
*6773. That on or about the date of exportation of the merchandise involved herein, such or similar imported merchandise was not freely offered for sale for domestic consumption in the principal markets of the United States to all purchasers in the ordinary course of trade.
4. With regard to the items marked “A” and initialed RM by Examiner Robert Muir on the invoices covered by the above-entitled appeals, the cost of production as defined in Section 402(f) of the Tariff Act of 1930 is equal to the indicated Deutsche mark figures noted in green ink, less 33%%, less 3%, less 4%, plus the proportionate part of the export packing as indicated on the invoice.
5. With regard to the items marked “B” and initialed RM by Examiner Robert Muir on the invoices covered by the above-entitled appeals, the cost or production as defined in Section 402(f) of the Tariff Act of 1930 is equal to the invoiced unit values, in United States dollars, net, packed.
6. The appeals enumerated in Schedule “A” hereto attached may be submitted on this stipulation the same being limited to the merchandise and issues described hereinabove and abandoned in all other respects.
Upon the agreed facts, I find cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise covered by said appeals for reappraisement and that such values were as follows:
With regard to the items marked “A” and initialed EM, by Examiner Eobert Muir, on the invoices covered by said appeals, equal to the indicated deutsche mark figures noted in green ink, less 33*4 per centum, less 3 per centum, less 4 per centum, plus the proportionate part of the export packing as indicated on the invoice.
With regard to the items marked “B” and initialed EM, by Examiner Eobert Muir, on said invoices, equal to the invoiced unit values, in United States dollars, net, packed.
Judgment will be entered accordingly.